994 So.2d 1231 (2008)
Alex BANEGAS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-2301.
District Court of Appeal of Florida, Third District.
November 19, 2008.
*1232 Alex Banegas, for appellant.
Bill McCollum, Attorney General, for appellee.
Before SHEPHERD, CORTIÑAS, and SALTER, JJ.
PER CURIAM.
Alex Banegas petitions this Court for a "second belated appeal" so that he may submit his initial brief. His appeal relates to the trial court's denial of his motions under Florida Rules of Criminal Procedure 3.800 and 3.850 in February 2008. Banegas claims to have filed a timely notice of appeal in March 2008, but no such notice was docketed in the circuit court. As a result, his initial brief was initially file-stamped here on March 24, 2008, but then returned to Banegas because no appeal had commenced.
Banegas then filed a petition for belated appeal, our Case No. 3D08-1411, which was granted on June 21, 2008. In his current petition, Banegas claims that he did not receive that order until August, at which point his initial brief was untimely. See Fla. R.App. P. 9.141(b)(2)(C).
Banegas attached a copy of his initial brief to this most recent petition for belated appeal. Pursuant to Rule 9.141(b)(2)(C), we grant the petition for belated appeal. Upon consideration of the brief on the merits, we affirm the order under review.